oe tax exempt and department of the treasury internal_revenue_service washington d c government entities division mar onng contact person identification_number telephone number tt 0-b3 employer_identification_number - date uil legend x i l w_i t o t u i o c i i s s i i i x i t t k dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you are requesting a ruling on whether the payment of certain expenses in connection with a conference to be hosted by you for the purpose of evaluating and developing your charitable programs will be taxable_expenditures under sec_4945 of the internal_revenue_code in support of this request you have made the following factual representations facts x is an organization that has been recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in c and as a private_foundation under sec_509 x's purpose is to encourage the study teaching and research into the science and art of self-government to the end that the american people may understand the fundamental principals of democracy and be guided thereby in shaping governmental policies to accomplish this purpose the foundation supports programs and activities that will result in an increased understanding by the public of the benefits of individual freedom and civic and individual responsibility and the corresponding threat to liberty posed by a lack of informed active_participation by citizens at all levels of government -local city state and national x has fulfilled its charitable purposes in part through the granting of graduate and undergraduate scholarships primarily in the areas of law history and political science x has created scholarship endowments at several colleges and universities through which more than individuals have received scholarships from the endowed scholarships created by x the endowed scholarship recipients the scholars are selected through a formal interview process with x's trustees in which applicants are reviewed on the basis of their character goals motivation and their views of a citizen's responsibility to actively participate in governmental and civic life while attending school scholars not only receive funds for the payment of tuition books and room and board but are also afforded the opportunity to attend conferences emphasizing civic responsibility after graduation former scholars typically maintain a personal continuing relationship with x and its trustees currently three of x's seven elected trustees are former x scholars in addition to its endowed scholarships x makes grants to institutions which select the scholarship recipients and make the scholarship awards these scholarship procedures have been approved by the internal_revenue_service x proposes to plan organize and hold a scholars conference the conference as a means of advancing its charitable purposes x will invite its former scholars to attend the conference in order to reacquaint the former scholars with x's views of civic responsibility and charitable responsibility to the community obtain input from the former scholars on how x can better carry out its charitable purposes and strengthen the bonds between x and these individuals x believes the involvement of the former scholars is vital to the advancement of x's charitable purposes because the former scholars will i assist x in identifying potential grantees whose activities are consistent with x's charitable purposes ii assist x and universities at which x has endowed scholarships in recruiting young men and women with a strong sense of civic duty to apply to become x scholars iii carry out the charitable purposes of x through their personal involvement in civic and governmental activities in their own communities and iv serve as future trustees of x x's officers and trustees will make presentations at the conference in which they wiil explain x's purposes and mission and call on the former scholars to become involved in furthering x's charitable purposes the conference will showcase several nonpartisan civic- oriented programs by having representatives of charitable organizations that conduct these programs make presentations that describe civic and government programs in which the former scholars can either become involved or replicate in their own communities additionally x will seek the former scholars’ input in improving x's charitable programs by having the former scholars complete a written evaluation on x's scholarship program and conducting discussion sessions in which the former scholars will give x 's officers and trustees feedback on the effectiveness of x's scholarship program through these discussion groups the former scholars will also have the opportunity to learn more about how they can carry out x's charitable purposes through the conduct of x's programs in their own communities in addition the former scholars will meet with representatives of universities at which x endows scholarships to discuss ways in which the universities can improve x's endowed scholarship programs and the former scholars can assist in recruiting qualified students to apply for x's scholarship programs at the former scholars’ respective alma maters the conference will be held in the city in which x has its principal office x will offer to pay for the transportation_expenses of former scholars who live more than miles from the conference location to enable these individuals to participate in the conference as they might not otherwise be able to afford to attend the conference it is anticipated that former scholars who live within miles of the conference location would be able to drive to the conference while those who live more than miles from the conference location would be required to fly to the conference many former scholars have recently graduated and would not have the financial resources to pay for air transportation to the conference x desires to encourage as many former scholars to participate in the conference as possible by providing for these individuals’ transportation_expenses so that conference participation is not cost-prohibitive in another effort to encourage participation x will hold the conference over a weekend so the conference will not interfere with the work schedules of former scholars in addition x will provide lodging and meals for all of the former scholars who participate in the conference as well as for the conference presenters x will also incur other costs related to the conference such as rental of meeting facilities and audio visual equipment fees and transportation_expenses for conference presenters professional fees for planning consultants and the production design printing and mailing of conference materials further x will reimburse members of its board_of trustees for their transportation costs to attend the conference certain officers and trustees will make presentations and serve as moderators for the conference although not all of x's trustees will make presentations at the conference x views the attendance of its entire board_of trustees as critical to emphasizing x's purposes and mission to the former scholars and allowing former scholars to have informal discussions with x's current governing board since all of the trustees will be gathered for the conference x will hold a regular meeting of its board_of trustees immediately before the conference x's current policy is to reimburse the lodging and transportation_expenses of its trustees who do not live in the local area for such trustees' attendance at x board meetings in addition x pays annual compensation of dollar_figures to the chairman of its board_of trustees and dollar_figuret to each of its other trustees for such trustee's personal services to x in carrying out his or her responsibilities as a member of x's governing body none of x's trustees are government officials within the meaning of sec_4946 of the code the total cost of the conference to x will be approximately dollar_figureu and will depend on the number of former scholars who actually participate in the conference none of the conference costs are extravagant as of the end of x had assets with a fair_market_value of approximately dollar_figurev x made approximately dollar_figurew in qualifying distributions in including dollar_figurex in grants and approximately dollar_figurey in administrative expenses allocable to charitable purposes this is the first conference of this kind conducted by x x has never held a follow-up conference with its former scholars to evaluate the effectiveness of x's scholarship program based on the success of the conference x may hold similar conferences in the future in order to further develop x's scholarship and other charitable programs to that end participants in future conferences may also include former non-endowed scholarship recipients and secondary and elementary_school teachers who can implement the purposes of x in their classrooms by teaching the importance of civic responsibility and community involvement to their students law section a of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing to include any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 d e of the code provides that except in the case of a government_official as defined in sec_4946 c the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c of the foundation and similar excise_taxes regulations provides that personal services include the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual the portion of any payment which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph sec_4942 of the code generally provides that a qualifying_distribution is any amount_paid to accomplish one or more purposes specified in sec_170 the purposes specified in sec_170 of the code include religious charitable scientific literary and educational_purposes sec_53_4942_a_-3 of the regulations provides that a private foundation's qualifying distributions include amounts spent directly on the foundation's charitable programs ‘and administrative expenses of the foundation in conducting its charitable programs sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-4 of the regulations provides that the term grant does not include payments including salaries consultants’ fees and reimbursements for travel_expenses such as transportation board and lodging to persons for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation sec_53_4945-6 of the regulations provides that a payment made by a private_foundation which constitutes a qualifying_distribution under sec_4942 will not be treated as a taxable_expenditure sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a foundation_manager sec_4946 of the code defines the term foundation_manager to include an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation analysis x will organize and conduct its scholars conference as a means of advancing its charitable purposes of encouraging the study teaching and research into the science and art of self-government and granting of graduate and undergraduate scholarships the purpose for x's former scholars’ participation in the conference is to assist x in evaluating the effectiveness of its scholarship program and further develop x 's charitable programs by equipping the former scholars with the skills and information needed for the former scholars to carry out x's charitable purposes in the former scholars' own communities accordingly the former scholars’ participation in the conference directly advances the charitable purposes of x and therefore constitutes personal services to x since the expenditures made by x for the former scholars' lodging meals and transportation are for x's direct benefit they do not constitute grants within the meaning of sec_53_4945-4 of the regulations and are not taxable_expenditures under sec_4945 of the code sec_4941 of the code generally provides that the payment of compensation or the payment or reimbursement of expenses by a private_foundation to a disqualified_person constitutes an act of self-dealing however pursuant to sec_4941 d e if such compensation or payment or reimbursement of expenses is for the performance of personal services which are reasonable and necessary in carrying out the exempt purposes of the foundation then it will not result in an act of self-dealing as long as the compensation or expense is not excessive as members of x's governing body x's trustees are disqualified persons with respect to x because they are foundation managers x will pay for the lodging meals and transportation costs for all of its trustees to attend the conference and the x board meeting held immediately before the conference at the conference the trustees will make presentations serve as moderators of discussion groups and be available to answer questions of the former scholars regarding x's charitable programs accordingly the trustees’ attendance at the conference constitutes personal services rendered to x which are reasonable and necessary to carry out x's exempt purposes as a result assuming the conference expenses attributable to the trustees' attendance are reasonable and are not excessive when added to the trustees’ annual compensation the payment of these conference expenses will not constitute an act of self- dealing under section d e of the code further since the conference directly advances x's purposes and mission which are the basis of x's exemption from income_tax as a charitable_organization described in sec_501 of the code the described expenditures assuming that they are reasonable incurred by x to hold the conference will be for the purpose of accomplishing x's charitable and educational_purposes within the meaning of sec_170 accordingly such conference expenditures constitute qualifying distributions under sec_4942 of the code and thus are not taxable_expenditures under sec_4945 foliows based on the information submitted and the representations made therein we rule as rulings x's provision of meals_and_lodging to and the reimbursement of transportation_expenses of former scholars participating in the conference do not constitute grants to individuals and therefore are not taxable_expenditures within the meaning of sec_4945 of the code x's provision of meals_and_lodging to and reimbursement of transportation_expenses of x's trustees attending the conference and the board_of trustees meeting held immediately before the conference are for the trustee's personal services which are reasonable and necessary to carry out x's exempt purposes and thus assuming the costs of the meals lodging and transportation in addition to the trustee's annual compensation is not excessive the payment by x of the conference expenses attributable to the trustees’ attendance at the conference will not result in an act of self-dealing under sec_4941 of the code x's conference expenditures including the provision of meals_and_lodging to and the reimbursement of transportation_expenses of former scholars and x trustees attending the conference will constitute qualifying distributions within the meaning of sec_4942 of the code and thus will not be taxable_expenditures under sec_4945 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based and are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely de hodte harpe j robert c harper jr manager exempt_organizations technical group
